                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


BRETT THOMAS CHENEVERT                                                         PLAINTIFF

V.                           CASE NO. 5:20-CV-5172-TLB

MARY SMITH;
BLUE WATER TRANSPORT, LLC;
and JOHN DOES 1–3                                                          DEFENDANTS

                                       JUDGMENT

       Pursuant to the Memorandum Opinion and Order filed this day, IT IS HEREBY

ORDERED AND ADJUDGED that Plaintiff Brett Thomas Chenevert is awarded a total of

$200,000 in compensatory and punitive damages and $6,843.28 in attorney’s fees and

costs against Defendants Mary Smith and Blue Water Transport, LLC.

       IT IS FURTHER ORDERED AND ADJUDGED that prejudgment interest accruing

at a rate of 6% per annum, from March 31, 2020, until today’s date, is due and owing to

Mr. Chenevert.

       IT IS FURTHER ORDERED AND ADJUDGED that postjudgment interest shall

accrue in the manner set forth at 28 U.S.C. § 1961, from today’s date until paid in full.

       IT IS SO ORDERED AND ADJUDGED on this 15th day of July, 2021.



                                                 /s/ Timothy L. Brooks
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE
